Plaintiff in error was convicted in the superior court of Muskogee county at the January, 1910, term, on a charge of having the possession of intoxicating liquor for the unlawful purpose of selling the same, and his punishment fixed at a fine of two hundred dollars and imprisonment in the county jail for a period of sixty days. The record shows that this case was tried by a jury composed of six men. Following the rule laid down in the case of Tillie Hill v. State, 3 Okla. Cr. 686, 109 P. 291, the judgment is reversed and the cause remanded with directions to grant a new trial.